Citation Nr: 9900526	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-13 412A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from March 1994 to June 
1994.

This appeal arises from an April 1996, Department of Veterans 
Affairs (VARO), Nashville, Tennessee rating decision, which 
denied the appellant entitlement to service connection for 
residuals of a left leg contusion. 


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that he did not have a 
left knee disability prior to service, and that he originally 
incurred a left knee disability while running a confidence 
course during training in the military.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the veteran's claims file.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the appellant has not submitted evidence of 
a well grounded claim for service connection for a left knee 
disability.


FINDINGS OF FACT

1.  The appellant served on active duty from March 1994 to 
June 1994.

2.  Competent medical evidence does not indicate that the 
appellant currently has a chronic left knee disability.






CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for a left knee 
disability.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for a left knee 
disability.  Under pertinent law and VA regulations, service 
connection may be granted if a left knee disability was 
incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  It is not 
necessary to have a diagnosis of a particular disability 
during service, but it is necessary to have manifestations 
sufficient to establish that a disability was present.  
38 C.F.R. § 3.303(d) (1998).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1998).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  As will be explained below, it is 
found that his claim for entitlement to service connection is 
not well grounded.

The Board will first review the appellants pertinent medical 
history regarding his service-connected claim.

The appellants December 1993 military enlistment examination 
was negative for any abnormalities of the lower extremities.

Service medical records reveal that the appellant was seen for 
follow up in May 1994, after he injured his left knee.  He 
claimed that he had continued to have pain, which increased 
when climbing stairs or running.  The examiner observed no 
effusion.  The appellant had full range of motion that was 
slow, secondary to guarding.  There was no laxity, Lachmans, 
or crepitus.  There was point tenderness at the lateral 
collateral ligament (LCL) and at the medial collateral 
ligament (MCL).  The examiner assessed LCL/MCL strain and 
recommended physical therapy.  

A physical therapy report indicated that the appellant 
provided a history of falling approximately 20 feet off an 
obstacle on a confidence course 2 weeks earlier.  He claimed 
that initially his left knee swelled and bruised.  He also 
claimed that his knee gave out and that he had stiffness and 
pain.  The therapist observed that the appellant ambulated 
slowly.  He was in no apparent distress, but was apprehensive.  
Range of motion was within normal limits but painful into 
extension/flexion of the knee.  MCL/LCL were without laxity.  
An assessment of left knee injury, with inconclusive tests was 
provided.  An April 1994 weight management report indicated 
that the appellant went jogging everyday.  The appellant was 
referred for a cane in May 1994.  He claimed that he wanted to 
get out of BMT (basic military training) and return home for 
fear of further injury to his left knee.  

A May 1994 entry reported that the appellant provided a 
history of a left knee injury that existed prior to service in 
August 1993.  He reported that at that time he experienced 3 
weeks of pain prior to resolution without medical care.  He 
claimed that his knee had been swollen, and black and blue, 
but eventually got better.  He reported that he reinjured his 
knee, but after 3 weeks was still unable to exercise or fully 
bear weight on his left leg.  The examiner observed that the 
appellants left knee was without soft tissue swelling or 
effusion, and that he had resolving pain at the hamstring.  
The examiner assessed a knee injury that existed prior to 
service with exacerbation during basic military training.  An 
orthopedic consult and continued medical hold were 
recommended.

The appellant was evaluated in orthopedics for an MEB (medical 
evaluation board) in May 1994.  He claimed that he fell 15 
feet from a confidence course tower onto a pad.  He reported 
that he had some ecchymosis which had resolved.  He did not 
want to complete basic military training.  He reported a 
previous injury to his left knee in August 1993 while playing 
volleyball, but that he was not evaluated by a doctor at that 
time.  He reported that he now had pain with prolonged 
walking, running, and stair climbing.  The examiner observed a 
positive patellar compression test and positive apprehension 
test.  The appellant had full range of motion.  No evidence of 
fracture was noted on x-ray.  The examiner assessed 
patellofemoral arthralgia that existed prior to service, and 
recommended separation.  

A narrative summary from the MEB reported that review of the 
appellants symptoms was unremarkable, and review of the 
physicians form at MEPS was essentially unremarkable, 
revealing no significant medical findings or disqualifying 
defects.  The physical examination at the orthopedic clinic 
was reviewed.  The August 193 injury was also noted.  The 
final diagnosis was patellofemoral arthralgia interfering with 
training.  The disposition was that the appellants medical 
condition existed prior to entry into service and had not been 
permanently aggravated by service beyond the normal 
progression of the disease.  Based on review of the medical 
record, a brief interview with the appellant, and review of 
the orthopedic evaluation it was recommended that the 
appellant be granted an entry level separation for a pre-
existing condition of patellofemoral arthralgia.

A VA examination was conducted in March 1997.  The appellant 
claimed that his only complaint was of occasional slight knee 
pain with weather changes at most.  The examiner observed 
that the appellants posture, gait and carriage were all 
within normal limits.  The appellant claimed that he jogged a 
mile about twice a week.  He reported that the only thing 
that ever bothered him about his knee [wa]s that he was unable 
to run quite as much and he gained some weight.  However, he 
had lost the weight again and stated that he doesnt really 
feel limited by his knee anymore.  The examiner observed no 
swelling, deformity, or other impairment.  There was no pain 
anywhere.  X-ray of his left knee was within normal limits.  
The examiner merely diagnosed status post left knee strain, 
and remarked that the appellants knee might have been 
slightly strained during service, but that he was not 
complaining of it at this time and it was not limiting any of 
his activities.

A June 1998 statement from the appellants parents was 
submitted.  They reported that the appellant injured his knee 
during service and that they knew of his disability due to 
leg injuries.

Analysis

Initially, as noted above, the laws pertaining to service 
connection require that a left knee disability was incurred or 
aggravated during service.  In this case, the appellants 
military enlistment examination was negative with respect to 
any left knee abnormality.  However, during service he 
repeatedly indicated that he had sustained an injury to the 
knee before his enlistment, and he does not now dispute this 
occurrence.  

The medical record shows that the appellant injured the knee 
again during basic training.  The knee remained symptomatic 
for some time, and he was separated from the service because 
of pre-existing patellofemoral arthralgia.  However, when he 
underwent VA examination about two years later, the existence 
of chronic left knee disability was not shown.  This being 
the case, it cannot be concluded that he has a chronic left 
knee disability that is related to service either on the 
basis of incurrence or aggravation.  

Since there is no objective medical evidence to establish that 
the appellant currently has a left knee disability that 
originally manifested or was aggravated during service, it is 
found that the claim presented is not well grounded.  Rabideau 
v. Derwinski, 2 Vet.App 141, 143 (1992) (lack of evidence of 
the claimed disability related to in-service incurrence or 
aggravation).  Therefore, VAs duty to assist the appellant in 
the development of this issue is not for application.  

Further, the appellants and his parents general contentions 
of record are of insufficient probative value so as to be 
dispositive of the issue presented on appeal.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992) (holding that the Board is 
not required to entertain unsupported lay speculation on 
medical issues).  Although the appellant claims that he 
currently has slight knee pain when the weather changes that 
originally manifested or was aggravated during service, his 
assertions of a medical diagnosis and opinion on causation 
alone are not probative.  See also, Moray v. Brown, 5 Vet.App. 
211 (1993); Grottveit v. Brown, 5 Vet.App. 91 (1993).  His 
parents merely reported a knowledge of an injury during 
service.

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement of the Case, in which the appellant 
was informed that the reason for the denial of his claim was 
that there was no objective medical evidence to substantiate 
that he currently has a left knee disability related to any 
incident during service.  Additionally, by this decision, the 
Board is informing the appellant of what is necessary to make 
his claim well grounded.





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a left knee disability is denied. 



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
